On further consideration of the record in this proceeding on certiorari, I am of opinion that the petition for rehearing should be granted. The opinion sought to be reviewed (51 Nev. 206,273 P. 659) states:
"The applicant is a Nevada corporation. Statutes of 1913, p. 65, names the persons upon whom a summons *Page 334 
must be served. None of the persons named in the statute was served in the action sought to be reviewed. It is true that service was made upon a person not designated in the statute, but there is no contention by counsel that service was made on any one designated by statute. In this situation the judgment is void ab initio."
I do not consider the act of 1913 to be the law applicable to the service of summons upon a corporation formed under the laws of this state, such as the Nevada Douglass Gold Mines, Incorporated, the petitioner. Stats. 1925, p. 287, c. 177, is entitled: "An act providing a general corporation law." Section 1 of the act provides:
"The provisions of this act shall apply to corporations hereafter organized in this state, except such corporations as are expressly excluded by the provisions of this act. * * *"
The Nevada Douglass Gold Mines, Incorporated, was incorporated after the approval of the act of 1925. Section 81 of the act provides as follows:
"In any action commenced against any corporation, in any court of this state, service of process shall be made in the manner provided by law for the service of civil process."
Section 81 of the civil practice act (section 5023, Rev. Laws) provides:
"The summons must be served by delivering a copy thereof attached to a certified copy of the complaint as follows:
"1. If the suit is against a corporation formed under the laws of this state; to the president or other head of the corporation, secretary, cashier, or managing agent thereof."
In view of these enactments, the statute of 1913, in my opinion, is not now applicable to service of summons on a corporation formed under the laws of this state. It is true this point is not urged in the petition herein as a ground for a rehearing, but, in view of its importance, I think our opinion should be reviewed. *Page 335